Citation Nr: 1539102	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine prior to April 26, 2013, and over 20 percent thereafter.

2.  Entitlement to a compensable initial rating for bilateral plantar fasciitis prior to April 9, 2013, and over 10 percent thereafter.

3.  Entitlement to service connection for dermatophytosis/tinea pedis of the bilateral feet, also claimed as trench foot and cellulitis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to August 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2013, and July 2014 rating actions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board observes that, in an August 2013 supplemental statement of the case, the RO awarded increased ratings for two of the Veteran's claims on appeal.  Specifically, the RO granted an increased rating of 20 percent for degenerative disc disease of the lumbar spine, effective April 26, 2013, and an increased rating of 10 percent for plantar fasciitis of the bilateral feet, effective April 9, 2013.  In October 2013, the Veteran filed a notice of disagreement contesting that he is entitled to earlier effective dates for the increased ratings awarded by the August 2013 supplemental statement of the case.  The Board acknowledges the Veteran's disagreement with the effective dates assigned for the increased ratings awarded by the August 2013 supplemental statement of the case.  However, the matter of the proper effective date for the increased ratings is already on appeal as part of the issues of entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine, prior to April 26, 2013, and entitlement to a compensable initial rating for plantar fasciitis of the bilateral feet, prior to April 9, 2013.

Substantial medical evidence has been associated with the Veteran's claims file since his claims were last considered by the RO in August 2013.  Nevertheless, in July 2015, the Veteran's representative submitted a waiver of the Veteran's right to have the RO readjudicate the claims with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's claims folder has been converted completely to Virtual VA and Veterans Benefits Management System (VBMS) electronic records.

The Veteran has filed a notice of disagreement with a July 2014 rating action.  Review of the record reveals that the RO has provided him additional notice and is otherwise working on those claims, so they will not be remanded in this action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After thorough consideration of the evidence in the claims file, the Board concludes that a remand is necessary for additional development.

The Veteran last underwent examinations assessing the severity of his service-connected degenerative disc disease of the lumbar spine and plantar fasciitis of the bilateral feet in August 2013.  In a June 2015 informal hearing presentation, the Veteran's representative requested that the Veteran be provided with new examinations with regard to these issues, as the August 2013 examination had grown "stale."  While the Board observes that there is no such thing as a "stale" examination based solely on the passage of time, the Board acknowledges that there are numerous new medical records in the claims file dated after the August 2013 examination report which include treatment for the lumbar spine disorder and plantar fasciitis, and indicate that these disabilities may have worsened since they were last evaluated in August 2013.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Accordingly, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's degenerative disc disease of the lumbar spine and plantar fasciitis of the bilateral feet.

The claim for entitlement to service connection for dermatophytosis/tinea pedis of the bilateral feet, also claimed as trench foot and cellulitis, must also be remanded in this case.  Although the Veteran underwent a VA examination in January 2009 with respect to this claim, the examiner found no evidence of a skin disorder of the bilateral feet at that time, and offered no nexus opinion.  The Veteran has submitted evidence dated after that examination documenting a diagnosis of dermatophytosis/tinea pedis of the bilateral feet.  As the Veteran's service treatment records show treatment for a skin disorder of the feet, there is evidence of a current diagnosis of a skin disorder of the bilateral feet, and the Veteran has provided lay statements attesting to the continuity of his symptoms since service, the Veteran should undergo a VA examination to determine whether his current skin disorder of the bilateral feet is related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

It is noted that several of the following paragraphs request physical examinations.  It should not be taken as an indication that separate examinations are required.  If determined medically feasible, an examiner may conduct more than one exam, as long as all the factors are considered.

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The electronic claims file must be provided to and reviewed by the examiner; such review must be documented in the examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

It must be indicated whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups. 

The examiner must also comment as to whether any reported neurological complaints are at least as likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's lumbar spine disorder.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

2.  Schedule the Veteran for a new VA examination by an examiner with the appropriate expertise to determine the nature and severity of the Veteran's bilateral plantar fasciitis.  The examiner must review pertinent documents in the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's bilateral plantar fasciitis.  Any other symptoms or manifestations of the Veteran's bilateral plantar fasciitis should be stated.  The examiner should discuss how the Veteran's bilateral plantar fasciitis impacts his activities of daily living.

3.  Provide the Veteran with a VA examination to determine the etiology of his dermatophytosis / tinea pedis of the bilateral feet.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and his lay statements of record, the examiner should state:

Whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder of the bilateral feet, to include dermatophytosis / tinea pedis, was incurred in or is otherwise related to the Veteran's military service.  A complete rationale must be provided for the opinion proffered.

In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service symptomatology.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




